     Case 2:18-cv-08482-CBM-SS Document 1 Filed 10/02/18 Page 1 of 10 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4
     21550 Oxnard St. Suite 780,
 5   Woodland Hills, CA 91367
 6
     Phone: 877-206-4741
     Fax: 866-633-0228
 7   tfriedman@toddflaw.com
 8   abacon@toddflaw.com
     mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
10   Attorneys for Plaintiff
11
                       UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13
     MELANIE GONZALEZ, individually ) Case No.
14   and on behalf of all others similarly )
15   situated,                             ) CLASS ACTION
                                           )
16
     Plaintiff,                            ) COMPLAINT FOR VIOLATIONS
17                                         ) OF:
18          vs.                            )
                                           )    1. VIOLATIONS OF
19                                                  ELECTRONIC FUNDS
     CALIFORNIA CHECK CASHING              )        TRANSFER ACT [15 U.S.C.
20   STORES, LLC, and DOES 1-10,           )        §1693 ET SEQ.]
                                           )
21
     Defendant(s).                         ) DEMAND FOR JURY TRIAL
22                                         )
23
                                           )
                                           )
24                                         )
25         Plaintiff MELANIE GONZALEZ (“Plaintiff”), on behalf of herself and all
26   others similarly situated, alleges the following against Defendant CALIFORNIA
27   CHECK CASHING STORES, LLC upon information and belief based upon
28   personal knowledge:


                               CLASS ACTION COMPLAINT
                                          -1-
     Case 2:18-cv-08482-CBM-SS Document 1 Filed 10/02/18 Page 2 of 10 Page ID #:2




 1                                  INTRODUCTION
 2         1.     Plaintiff’s Class Action Complaint is brought pursuant to the
 3   Electronic Funds Transfer Act, 15 U.S.C. 1693 et seq. (“EFTA”).
 4         2.     Plaintiff, individually, and on behalf of all others similarly situated,
 5
     brings this Complaint for damages, injunctive relief, and any other available legal
 6
     or equitable remedies, resulting from the illegal actions of Defendants debiting
 7
     Plaintiff’s and also the putative Class members’ bank accounts on a recurring basis
 8
     after clear revocation of any authorization or similar authentication for
 9
     preauthorized electronic fund transfers from Plaintiff’s and also the putative Class
10
     members’ accounts, thereby violating Section 907(a) of the EFTA, 15 U.S.C. §
11
     1693e(a), and Regulation E, 12 C.F.R. § 205.10(c)(1).
12
           3.     Such conduct is inherently deceptive in that it misrepresents to
13
14
     consumers the right to stop automatic withdrawals and results in Defendant

15   continuing to automatically withdraw, and to potentially overdraft, Plaintiff and the

16   Class’s accounts.
17         4.     Plaintiff alleges as follows upon personal knowledge as to herself and
18   his own acts and experiences, and, as to all other matters, upon information and
19   belief, including investigation conducted by her attorneys.
20                           JURISDICTION AND VENUE
21         5.     This Court has jurisdiction under 28 U.S.C. 1331, because this action
22   is brought pursuant to the EFTA, 15 U.S.C. 1693 et seq.
23         6.     Jurisdiction of this Court arises pursuant to 15 U.S.C. 1693(m), which
24   states that, “without regard to the amount in controversy, any action under this
25
     section may be brought in any United States district court.”
26
           7.     Venue and personal jurisdiction in this District are proper pursuant to
27
     28 U.S.C. 1391(b) because Plaintiff resides within this District and Defendant does
28



                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 2:18-cv-08482-CBM-SS Document 1 Filed 10/02/18 Page 3 of 10 Page ID #:3




 1   or transact business within this District, and a material portion of the events at issue
 2   occurred in this District.
 3                                        PARTIES
 4         8.      Plaintiff, Melanie Gonzalez (“PLAINTIFF”), is a natural person
 5
     residing in Los Angeles County in the state of California, and is a “consumer” as
 6
     defined by 15 U.S.C. §1693a(6).
 7
           9.      At all relevant times herein, DEFENDANT, CALIFORNIA CHECK
 8
     CASHING STORES, LLC (“DEFENDANT”), was a company engaged in the
 9
     business of providing loans to consumers.
10
           10.     The above named Defendant, and its subsidiaries and agents, are
11
     collectively referred to as “Defendants.” The true names and capacities of the
12
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
13
14
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious

15   names. Each of the Defendants designated herein as a DOE is legally responsible

16   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
17   the Complaint to reflect the true names and capacities of the DOE Defendants
18   when such identities become known.
19         11.     Plaintiff is informed and believes that at all relevant times, each and
20   every Defendant was acting as an agent and/or employee of each of the other
21   Defendants and was acting within the course and scope of said agency and/or
22   employment with the full knowledge and consent of each of the other Defendants.
23   Plaintiff is informed and believes that each of the acts and/or omissions
24   complained of herein was made known to, and ratified by, each of the other
25
     Defendants.
26
                           FACTUAL ALLEGATIONS - EFTA
27
           12.     Beginning in or around September 2017, Plaintiff obtained a loan
28
     from Defendant.

                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:18-cv-08482-CBM-SS Document 1 Filed 10/02/18 Page 4 of 10 Page ID #:4




 1         13.    Plaintiff provided her debit account information for the purposes of
 2   Defendant automatically debiting her account to make payments on the account
 3   upon signing up for the loan with Defendant.
 4         14.    On or around November 2017, Plaintiff called Defendant and
 5
     explicitly and unequivocally requested that Defendant stop automatically debiting
 6
     from Plaintiff’s account, thereby revoking consent for such withdrawals. Plaintiff
 7
     was concerned about the automatic withdrawals causing her to overdraw her bank
 8
     account.
 9
           15.    However, despite Plaintiff’s clear revocation of authorization,
10
     Defendant continued to deduct funds from Plaintiff’s account multiple times on a
11
     reoccurring basis, without Plaintiff’s consent or authorization, including in
12
     December 2017.
13
14
           16.    Despite the fact that Plaintiff told Defendant’s representatives

15   multiple times to stop deducting sums from Plaintiff’s account, Defendant

16   continued to deduct sums from her account in complete disregard for Plaintiff’s
17   rights. Even though Plaintiff told Defendants to stop taking money from her
18   account on or about November 2017, Defendants took money from Plaintiff’s
19   account in December 2017. These deductions were taken without authorization
20   from Plaintiff.
21         17.    Defendants had knowledge that Plaintiff orally revoked authorization
22   on multiple occasions and had no intention of honoring that revocation.
23         18.    Plaintiff alleges such activity to be in violation of the Electronic
24   Funds Transfer Act, 15 U.S.C. 1693 et seq. (“EFTA”), and its surrounding
25
     regulations, including, but not limited to, 12 C.F.R. § 205.10(c)(1).
26
                           CLASS ACTION ALLEGATIONS
27
           19.    Plaintiff brings this action on behalf of herself and all others similarly
28
     situated, as a member of the proposed class (hereafter “The Class”) defined as

                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:18-cv-08482-CBM-SS Document 1 Filed 10/02/18 Page 5 of 10 Page ID #:5




 1   follows:
 2                All persons in the United States whose bank accounts
                  were debited on a reoccurring basis by Defendants after
 3                Defendants recorded a cancellation request for a monthly
 4                membership, between one year prior to the filing of the
                  Complaint and the present.
 5
           20.    Plaintiff represents, and is a member of, The Class, consisting all
 6
 7
     persons in the United States whose bank accounts were debited on a reoccurring

 8   basis by Defendants after Defendants recorded a cancellation request for a monthly

 9   membership, between one year prior to the filing of the Complaint and the present.
10         21.    Defendants, their employees and agents are excluded from The Class.
11   Plaintiffs do not know the number of members in The Class, but believe the Class
12   members number in the hundreds, if not more. Thus, this matter should be certified
13   as a Class Action to assist in the expeditious litigation of the matter.
14         22.    The Class is so numerous that the individual joinder of all of its
15   members is impractical. While the exact number and identities of The Class
16   members are unknown to Plaintiff at this time and can only be ascertained through
17   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
18
     The Class includes hundreds, if not thousands, of members. Plaintiff alleges that
19
     The Class members may be ascertained by the records maintained by Defendants.
20
           23.    This suit is properly maintainable as a class action pursuant to Fed.
21
     R. Civ. P. 23(a) because the Class is so numerous that joinder of the Class members
22
     is impractical and the disposition of their claims in the class action will provide
23
     substantial benefits both to the parties and to the Court.
24
           24.    There are questions of law and fact common to the Class affecting the
25
     parties to be represented. The questions of law and fact to the Class predominate
26
27   over questions which may affect individual Class members and include, but are

28   not necessarily limited to, the following:



                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:18-cv-08482-CBM-SS Document 1 Filed 10/02/18 Page 6 of 10 Page ID #:6




 1         a.     Whether the members of the Class’ bank accounts were debited on a
 2   reoccurring basis by Defendants on or after Defendants recorded a cancellation
 3   request for a monthly membership on or after one year prior to the filing of the
 4   Complaint and the present; and,
 5
           b.     Whether Defendants requested written confirmation of the
 6
     cancelation and refused to honor an oral cancellation of an EFT, as is permitted
 7
     under 12 CFR 205.10(c)(1).t.
 8
           25.    As someone whose bank accounts was debited on a reoccurring basis
 9
     by Defendants after revoking consent for such withdrawal, Plaintiff is asserting
10
     claims that are typical of The Class.
11
           26.    Plaintiff will fairly and adequately protect the interests of the members
12
     of The Class. Plaintiff has retained attorneys experienced in the prosecution of class
13
14
     actions.

15         27.    A class action is superior to other available methods of fair and

16   efficient adjudication of this controversy, since individual litigation of the claims
17   of all Class members is impracticable. Even if every Class member could afford
18   individual litigation, the court system could not. It would be unduly burdensome
19   to the courts in which individual litigation of numerous issues would proceed.
20   Individualized litigation would also present the potential for varying, inconsistent,
21   or contradictory judgments and would magnify the delay and expense to all parties
22   and to the court system resulting from multiple trials of the same complex factual
23   issues. By contrast, the conduct of this action as a class action presents fewer
24   management difficulties, conserves the resources of the parties and of the court
25
     system, and protects the rights of each Class member.
26
           28.    The prosecution of separate actions by individual Class members
27
     would create a risk of adjudications with respect to them that would, as a practical
28
     matter, be dispositive of the interests of the other Class members not parties to such

                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 2:18-cv-08482-CBM-SS Document 1 Filed 10/02/18 Page 7 of 10 Page ID #:7




 1   adjudications or that would substantially impair or impede the ability of such non-
 2   party Class members to protect their interests.
 3         29.    Defendants have acted or refused to act in respects generally
 4   applicable to The Class, thereby making appropriate final and injunctive relief with
 5
     regard to the members of the Class as a whole.
 6
           30.    Defendants failed to comply with the requirements of the EFTA, 15
 7
     U.S.C. § 1693e(a) and Regulation E, 12 C.F.R. § 205.10(c)(1) as to the Class
 8
     members with respect to the above alleged transactions.
 9
           31.    The EFTA, 15 U.S.C. §1693e(a), provides that “[a] consumer may
10
     stop payment of a preauthorized electronic fund transfer by notifying the financial
11
     institution orally or in writing at any time up to three business days preceding the
12
     scheduled date of such transfer.”
13
14
           32.    Section     205.10(c)(1)     of      Regulation   E     provides     that

15   “[a] consumer may stop payment of a preauthorized electronic fund transfer from

16   the consumer's account by notifying the financial institution orally or in writing at
17   least three business days before the scheduled date of the transfer.””
18         33.    In multiple instances, Defendants debited bank accounts of the Class
19   members on a recurring basis after the consumer requested to stop payments of
20   a preauthorized electronic fund transfer from the consumer's account by notifying
21   the financial institution orally or in writing at least three business days before the
22   scheduled date of the transfer in violation of the EFTA, 15 U.S.C. § 1693e(a) and
23   Regulation E, 12 C.F.R. § 205.10(c)(1).
24         34.    The size and definition of the Class can be identified through
25
     Defendant’s records and/or Defendant’s agents’ records.
26
     ///
27
     ///
28
     ///

                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:18-cv-08482-CBM-SS Document 1 Filed 10/02/18 Page 8 of 10 Page ID #:8




 1                              COUNT I:
       DEFENDANTS VIOLATED THE ELECTRONIC FUNDS TRANSFER
 2                                 ACT
 3                 (On Behalf of Plaintiff and the Class)
 4         35.    Plaintiff reincorporates by reference all of the preceding paragraphs.
 5         36.    The EFTA, 15 U.S.C. §1693e(a), provides that “[a] consumer may
 6   stop payment of a preauthorized electronic fund transfer by notifying the financial
 7   institution orally or in writing at any time up to three business days preceding the
 8   scheduled date of such transfer.”
 9         37.    Section     205.10(c)(1)     of    Regulation     E     provides     that
10   “[a] consumer may stop payment of a preauthorized electronic fund transfer from
11   the consumer's account by notifying the financial institution orally or in writing at
12
     least three business days before the scheduled date of the transfer.””
13
           38.    In multiple instances, Defendants debited bank accounts of the Class
14
     members on a recurring basis after the consumer requested to stop payments of
15
     a preauthorized electronic fund transfer from the consumer's account by notifying
16
     the financial institution orally or in writing at least three business days before the
17
     scheduled date of the transfer in violation of the EFTA, 15 U.S.C. § 1693e(a) and
18
     Regulation E, 12 C.F.R. § 205.10(c)(1).
19
20
                                  PRAYER FOR RELIEF

21         WHEREFORE, Plaintiff, MELANIE GONZALEZ, individually, and on

22   behalf of all others similarly situated, respectfully requests judgment be entered
23   against Defendant, CALIFORNIA CHECK CASHING STORES, LLC, for the
24   following:
25                (a)    An order certifying the Class and appointing Plaintiff as
26                       Representative of the Class
27                (b)    The greater of actual damages or stator damages as provided for
28                       under EFTA;


                                  CLASS ACTION COMPLAINT
                                             -8-
     Case 2:18-cv-08482-CBM-SS Document 1 Filed 10/02/18 Page 9 of 10 Page ID #:9




 1                (c)    Punitive damages, as allowable, in an amount determined by
 2                       the Court or jury;
 3                (d)    All reasonable and necessary attorneys’ fees and costs provided
 4                       by statute, common law or the Court’s inherent power;
 5
                  (e)    Pre- and post-judgment interest; and
 6
                  (f)    All other relief, general or special, legal and equitable, to which
 7
                         Plaintiff and Class Members may be justly entitled as deemed
 8
                         by the Court.
 9
                                      TRIAL BY JURY
10
           39.    Pursuant to the seventh amendment to the Constitution of the United
11
     States of America, Plaintiff is entitled to, and demands, a trial by jury.
12
13
           Respectfully submitted this 2nd Day of October, 2018.
14
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
15
16
                                By:   /s/ Todd M. Friedman
17
                                      Todd M. Friedman
18                                    Law Offices of Todd M. Friedman
19                                    Attorney for Plaintiff
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -9-
     Case 2:18-cv-08482-CBM-SS Document 1 Filed 10/02/18 Page 10 of 10 Page ID #:10




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                CLASS ACTION COMPLAINT
                                          -10-
